Citation Nr: 0214149	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-06 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an increased evaluation for tendinitis of 
the left shoulder, currently rated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for left foot 
bunionectomy, currently rated as 0 percent disabling.

(The issues of entitlement to service connection for a low 
back disorder and residuals of cold injury to the feet will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1982 to March 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran's claim for service connection for a low back 
disorder was denied by the RO in an unappealed 1994 rating 
decision.  The issue before the Board, therefore, is whether 
the veteran has submitted new and material evidence to reopen 
this claim.  In the appealed rating decision dated November 
2000 the RO did not determine the veteran had submitted new 
and material evidence.  It phrased the issue, however, as if 
it denied the veteran's claim on the merits following a de 
novo review of the record.  The requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue the Board is required to address despite the RO's 
November 2000 action.  Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  In light of the Board's legal duty to 
determine whether the veteran has submitted new and material 
evidence to reopen his previously denied claim, the issue 
certified by the RO has been rephrased as noted on the title 
page.

The Board is also undertaking additional development of the 
issues of entitlement to service connection for low back 
disorder and residuals of cold injury to the feet, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
veteran's and his representative's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  A December 1994 rating decision denied service connection 
a low back disorder; the veteran was notified of this 
decision that same month, and did not timely appeal the 
claim.

2.  The evidence associated with the claims file subsequent 
to the 1994 rating decision bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and either by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's left shoulder tendinitis is manifested by 
not more than arm range of motion of 100 degrees of active 
flexion and 110 degrees active abduction, and 140 degrees of 
passive flexion and 145 degrees of passive abduction, with no 
atrophy, deformity or neurological abnormality on 
examination.

4.  The veteran's left foot post bunionectomy is manifested 
by not more than mild cavus, tenderness at the 
metatarsophalangeal joint, an old bunionectomy surgical scar 
but with no deformity currently present; range of motion at 
the metatarsophalangeal joint of 50 degrees flexion and 30 
degrees extension, complaints of pain, and no callosity 
around the big toe hallux varus.


CONCLUSIONS OF LAW

1.  An unappealed December 1994 RO decision which denied 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).

2.  The evidence received since the December 1994 rating 
decision is new and material; thus, the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2001); ); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

3.  The criteria for an evaluation in excess of 10 percent 
for tendinitis of the left shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5024-5203 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

4.  The criteria for a compensable evaluation for residuals 
of left foot bunionectomy are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

II.  New and Material Evidence for Low Back Disorder

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R.             §§ 3.156(a), 3.159(c)).  As noted, 
however, the regulatory provisions affecting the adjudication 
of claims to reopen a finally decided claim are applicable 
only to claims received on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the veteran's claim was received 
prior to that date, those regulatory provisions do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2001).  
Here, the record contains no specific letter by the RO 
notifying the veteran of the evidence needed to reopen his 
claim.  However, he was informed in his rating decision that 
he had not submitted new and material evidence.  Regardless, 
the RO did inform the veteran, through the SOC dealing with 
this issue, regarding the criteria for service connection and 
the type of evidence necessary to succeed in a claim on the 
merits.  Since the Board is finding new and material evidence 
and reopening the claim, these communications meet the 
standard set forth in the VCAA, the Board finds that no 
further development regarding new and material evidence is 
needed. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2002) 38 C.F.R. 
§ 3.303(a) (2001).  

The veteran's initial claim for service connection for a low 
back disorder was denied by the RO in December 1994.  In 
doing so, the RO cited his service medical records, which 
reflected treatment for low back complaints in service.  The 
veteran's VA examination in August 1994 showed no diagnosis.  
The RO denied the claim indicating that no current low back 
disorder was shown.  The veteran was informed of that 
decision later that month.  The veteran did not appeal that 
denial.  As such, the December 1994 rating decision became 
final one year after the veteran was notified of the 
decision.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

The veteran has since attempted to reopen that previously 
denied claim.  He has asserted that he has a current low back 
disorder that is related to service.  The record contains a 
May 1996 report of VA examination which shows limitation of 
lumbar spine range of motion as well as pain and other 
symptoms.  It was reported that the veteran had pain in his 
low back dating from service to sometime in 1995, and that 
the pain intensified or returned following an accident in 
1996.  He has submitted treatment records for his low back.  

The December 1994 RO decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2001).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.102, 3.156, 20.1105.  

Evidence submitted since the December 1994 denial shows 
current findings that suggest a current back disorder.  The 
claim was denied previously because there was no current back 
disorder.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New and material evidence, as it pertains 
to this case, is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board finds the medical evidence since December 1994 to 
be new and material, as it bears directly and substantially 
upon the specific matter under consideration.  The evidence 
is offered to establish that the veteran has a low back 
disorder.  At the time of the prior final decision, service 
connection had been denied based on no current condition.  
Although a causal link still remains absent from the case, 
the Board finds the veteran's recent contentions as well as 
the fact that he has established current findings to be 
evidence that is both new and material, and thus sufficient 
to reopen the veteran's claim.  While the Board has 
determined that the claim is reopened, the Board also finds 
that the evidence is not sufficient to grant the underlying 
claim, and requires additional development by the Board as 
noted in the Introduction portion of this decision.  

III.  Increased Rating Issues

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  Here, 
the case was carefully and thoroughly developed by the RO in 
such a way that the requirements of the duty to inform as set 
forth in the VCAA have been met as to the increased rating 
claims.  Specifically, as to the duty to inform, the veteran 
was informed of the requirements for increased ratings in the 
Statement of the Case issued in June 2001. 

The VA has a newly enhanced duty to assist the veteran in 
light of the VCAA. See Quartuccio v. Principi, No 01-997 
(U.S. Vet. App. June 19, 2002).  In this regard, the Board 
notes that the veteran has been afforded VA examination.  
Since the communications and actions by the VA meet the 
standard set forth by the VCAA, the Board finds that no 
further development is needed.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2001).  In every instance where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating will be assigned when 
the requirements of a compensable rating are not met.  
38 C.F.R. § 4.31 (2001).  

The veteran sought increased ratings in August 2000.  At that 
time, service connection for the left shoulder disability, 
rated at 10 percent, and service connection for residuals of 
left foot bunionectomy, rated noncompensable, were in effect 
since December 1998.  Where an increased rating is at issue, 
the present level of the disability is the primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  For the 
reasons that follow, the Board finds that the preponderance 
of the evidence is against increased ratings for these 
service-connected disabilities.  

In evaluating a service-connected joint disability, VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The veteran's service-connected left shoulder tendinitis has 
been evaluated under Diagnostics Code (DC) 5024-5203 
pertaining to tenosynovitis and impairment of the clavicle or 
scapula, respectively.  DC 5024 provides that tendinitis be 
rated on limitation of motion of the affected part.  DC 5203 
provides that impairment of the scapula or clavicle with 
dislocation or nonunion without loose movement, or with 
malunion, is rated at 10 percent.  A 20 percent rating is 
warranted when there is dislocation or nonunion with loose 
movement.  Impairment of the scapula or clavicle may also be 
rated on impairment of function of contiguous joint.  DC 5201 
provides that limitation of motion of the arm at shoulder 
level warrants a 20 percent rating for either the major or 
minor hand.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 
5203, 5201 (2001).  Residuals of bunionectomy are rated 
according to the degree of foot injury, under Diagnostic Code 
5284.  Moderate foot injury is rated as 10 percent disabling.  
Moderately severe foot injury is rated as 20 percent 
disabling, and severe foot injury is rated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  
Unilateral pes cavus, with great toe dorsiflexed, limited 
dorsiflexion at ankle to right angle, shortened plantar 
fascia and marked tenderness under metatarsal heads warrants 
a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5278 
(2001).  

A report of VA examination for the left shoulder and the left 
foot dated in October 2000 shows a history of left shoulder 
injury in service as well as bunionectomy in 1991 in service.  
On examination, the left shoulder had normal contour without 
atrophy or deformity.  The acromioclavicular joint appeared 
prominent but not tender.  Range of motion was 100 degrees of 
active forward flexion and 110 degrees active abduction, and 
140 degrees of passive flexion and 145 degrees of passive 
abduction, External rotation was 65 degrees and internal 
rotation was 75 degrees.  There was no neurological 
abnormality on examination.  Grip strength was strong.  

The left foot examination revealed mild cavus and a gross 
fungal infection.  There was an old bunionectomy scar but no 
present deformity.  Tenderness was present at the 
metatarsophalangeal joint of the big toe.  Range of motion at 
the metatarsophalangeal joint was 50 degrees flexion and 30 
degrees extension.  There were complaints of pain.  There was 
no callosity around the big toe hallux varus.  The diagnosis 
was normal right shoulder, status post bunion surgery, left 
foot, mild cavus deformity. 

The veteran has urged, through testimony and written 
statements, that his left shoulder disability and his 
residuals of bunionectomy warrant increased ratings.  He 
cites to pain, weakness and limited range of motion for 
support of his assertions.  However, the Board finds that the 
preponderance of the evidence is against his claims for 
increased ratings.  

As to his shoulder disability, the Board notes that there is 
no impairment of the scapula or clavicle with dislocation or 
nonunion with loose movement which would warrant a 20 percent 
rating under Diagnostic Code 5203.  With regard to impairment 
of function of contiguous joint, and thus range of motion, 
there is no limitation of motion of the arm at shoulder level 
which would warrant a 20 percent rating under Diagnostic Code 
5201.  See 38 C.F.R. § 4.71a, Plate I.  

As to the residuals of left foot bunionectomy, the degree of 
foot injury is not shown to be moderate, thus an increased 
rating under Diagnostic Code 5284 is not warranted.  The pes 
cavus is referred to as mild.  Range of motion is not 
significantly restricted.  See 38 C.F.R. § 4.71a, Plate II.  
There is no showing of unilateral pes cavus, with great toe 
dorsiflexed, limited dorsiflexion at ankle to right angle, 
shortened plantar fascia and marked tenderness under 
metatarsal heads which would warrant a 10 percent rating 
under Diagnostic Code 5278.  

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of further disability of 
the left shoulder, such as ankylosis or  malunion of the 
joint or deformity (Diagnostic Codes 5200, 5201, 5202, 5203) 
or more severe left foot injury, such as moderate foot injury 
or more significant pes cavus, metatarsalgia, hallux valgus, 
operated, or foot weakness (Diagnostic Codes 5277, 5278, 
5279-5284), there is no basis for assignment of an evaluation 
in excess of the currently assigned evaluations under any 
other code provision.  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether 
increased evaluations could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, increased 
evaluations are not warranted on the basis of functional loss 
due to pain or weakness in the instant case, as the veteran's 
symptoms are supported by only minimal objective pathology.  
There is good range of motion and an absence of muscle 
weakness in both the left foot and the left shoulder.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant a higher evaluation.  

Thus, considering the DeLuca factors, the objective evidence 
and the veteran's statements, the preponderance of the 
evidence is against these claims for increased evaluations 
for left shoulder tendinitis and left foot residuals of 
bunionectomy.  

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities.  In addition, the Board will 
consider whether the disabilities at issue warrant 
consideration of an extraschedular rating.  In so doing, the 
Board notes that the veteran has submitted no evidence 
showing that his service-connected left shoulder tendinitis 
or his residuals of left foot bunionectomy have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that the disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Considering the entire record, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder.  To this extent only, the appeal is granted.

An increased evaluation for tendinitis of the left shoulder 
is denied.

An increased (compensable) evaluation for left foot 
bunionectomy is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

